—In an action to foreclose a mortgage, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Underwood, J.), dated May 2, 2002, which denied its motion for leave to renew a decision of the same court, dated August 10, 2001, and (2) an order of the same court, dated May 6, 2002, which, in effect, denied that branch of its motion which was to distribute certain surplus money, and vacated a lien on the subject property.
Ordered that the appeal from the order dated May 2, 2002, is dismissed; and it is further,
Ordered that the order dated May 6, 2002, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
No appeal lies from an order denying leave to renew a decision (see Matter of William S., 253 AD2d 557 [1998]; Travelers Prop. Cas. v Powell, 289 AD2d 564, 565 [2001]; De Falco v JRS Confectionary, 118 AD2d 752 [1986]).
The plaintiffs contentions are without merit. Ritter, J.P., Altman, Krausman and Crane, JJ., concur.